Mr. JUSTICE LINDBERG, specially concurring: I concur in the result reached by the majority as I agree that there was no formal school board action hiring Joan Lehmann as a full-time teacher as required by statute. (Ill. Rev. Stat. 1977, ch. 122, pars. 10 — 6 and 10 — 7; Muehle v. School District No. 38 (1951), 344 Ill. App. 345, 100 N.E.2d 805.) I am concerned, however, that the majority opinion suggests that accepting an assignment to a special education district such as SEDOL could jeopardize a teacher’s full-time status. Such a suggestion could make teachers reluctant to accept such assignments, thereby violating the policy of special education legislation. Section 14 — 9.01 of the School Code provides that the employment of any teacher in a special education program shall be subject to the tenure provisions of sections 24 — 11 to 24 — 16 of the Code. (Ill. Rev. Stat. 1977, ch. 122, par. 14 — 9.01.) Thus, it is my view that a teacher formally hired full-time by a school district and then assigned part-time to a special education district would gain tenure credit in the regular school district under section 24 — 11. Ill. Rev. Stat. 1977, ch. 122, par. 24 — 11.